Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	Prior rejections of claims 12-22 under 35 USC 101 is withdrawn in view of applicant’s amendment.

Response to Arguments
3.	Applicant’s arguments, see remarks, filed 12/8/21, with respect to the 102 rejections of claims 1-22 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-22 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-22 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
 “generating, by each node in each subset of nodes comprising each group of the plurality of groups, a new block for the blockchain, where the new block generated by each node includes at least a block header and a plurality of blockchain data values; 
distributing, by each node, the new block to only blockchain nodes included in a same blockchain group; 
the new block generated by each node in the subset of nodes, where each node in the subset of nodes for each group of the plurality of groups receives the group consensus block; and 
identifying an overall consensus block by performing, by the blockchain network, a second consensus operation among all groups in the plurality of groups for the group consensus block identified in the first consensus operation for each group of the plurality of groups, where a majority of groups of the plurality of groups receives the overall consensus block.”, in combination with the other claimed limitations.   

With respect to independent claim 12, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
 “…each node in each subset of nodes comprising each group of the plurality of groups generates a new block for the blockchain, where the new block generated by each node includes at least a block header and a plurality of blockchain data values, 
each node distributes the new block to only blockchain nodes included in a same blockchain group, 
the subset of nodes comprising each group of the plurality of groups identifies a group consensus block for each group of the plurality of groups by performing a first consensus operation among all nodes in the subset of nodes for the new block generated by each Page 6 of 15node in the subset of nodes, where each node in the subset of nodes for each group of the plurality of groups receives the group consensus block, and 
the blockchain network identifies an overall consensus block by performing a second consensus operation among all groups in the plurality of groups for the group consensus block identified in the first consensus operation for each group of the plurality of groups, where a majority of groups of the plurality of groups receives the overall consensus block.”, in combination with the other claimed limitations.   

Dependent claims 2-11 and 13-22 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 20200250747 by Padmanabhan discloses creating a consensus group on a blockchain and associating the group with specific transaction type for transactions to be processed via the blockchain, assigning participating nodes to the group and granting weight consensus voting rights to the participating nodes, when the specific transaction is received at the blockchain the consensus is determined by the consensus group, see fig. 16.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.